Citation Nr: 1545038	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a prostate disability.

4.  Entitlement to a compensable rating for service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In February 2009, the RO denied a claim for service connection for lumbar strain.  In November 2014, the RO denied the Veteran's claims of entitlement to service connection for sleep apnea, and a prostate disability, and entitlement to a compensable rating for service-connected erectile dysfunction.

With regard to the claim for lumbar strain, the Board has recharacterized the issue and framed it broadly at this stage, in order to address all possible acquired low back disorders.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

In May 2015, the Veteran was afforded a hearing before Michel J. Skaltsounis, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The issue of entitlement to an increased rating for service-connected asthma, currently evaluated as 10 percent disabling, was raised during the Veteran's May 2015 hearing.  This issue has not been adjudicated by the RO, and is referred to the RO for appropriate action.  It was the subject of a prior January 2008 rating decision and February 2010 statement of the case, but there's no indication that a substantive appeal was filed following receipt of the statement of the case.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for sleep apnea, and a prostate disability, and entitlement to a compensable rating for service-connected erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a low back disorder that was caused by, or is due to, his service.


CONCLUSION OF LAW

A low back disability was not caused by service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a low back disability due to his service.  He asserts that he was treated for low back symptoms in 1989, during service, and that he has had ongoing low back symptoms since that time.

The Board notes that additional medical evidence has been received following the RO's adjudication of the claim.  Of this evidence, the relevant and material evidence is accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2015).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.   For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. Feb. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's service treatment records show that in December 1989, he was treated over the course of two days for complaints of left flank pain when he started sitting down from playing basketball.  He stated that he did not pull anything, that there was no trauma and that he was not hit.  He was able to walk, with occasional pain in the mid-back.  He was given Motrin.  The assessment was muscle strain low back.  It appears that he was soon able to return to playing basketball.  See e.g., August 1990 complaints of left ankle symptoms following playing basketball.  
Examination reports, dated in 1985 (entrance), 1993, 1998, and 2003, show that his spine was clinically evaluated as normal.  Associated "reports of medical history" show that he indicated that he did not have a history of recurrent back pain, or/and or a back problem.  In October 2004, he complained of low back pain.  The report notes that there was no history of back injury and no problem with walking.  On examination, strength and sensation were normal.  The assessment was mechanical low back pain.  Reports, dated in February 2007, note that a motor exam demonstrated no dysfunction, and that gait and stance were normal.  A March 2007 report of medical history shows that the Veteran indicated that he had a history of "recurrent back pain or any back problem."  A March 2007 report of medical assessment (DD Form 2697) notes that he did not have any restrictions or limitations.  A separation examination report is not of record.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1970 and 2015.  

Overall, VA progress notes show complaints of back pain beginning in September 2008, with notations of obesity and back pain.  

Reports from a private physician, Dr. F., dated between 2008 and 2015, show treatment for a variety of symptoms other than low back symptoms, including, but not limited to, neck, foot, shoulder, respiratory, cardiovascular, and genitourinary symptoms.  The sole exception is a September 2013 report noting back pain that was only manifested "while walking up hills."  

A QTC examination report, dated in December 2008, shows that the Veteran asserted that he had had back pain since 2003, due to jogging, running, and use of weights.  On examination, flexion was to 80 degrees, with pain at 60 degrees.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Gait and posture were normal.  A neurological examination, and X-rays, were within normal limits.  The diagnosis was lumbar strain.  

A VA examination report, dated in November 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report shows the following: the Veteran had a basketball injury in 1989, and was diagnosed with mechanical low back pain in 2004.  A December 2008 examination report showed that his back was found to be normal, except that he had ten degrees less flexion than normal, and he complained of pain at 60 degrees of flexion, with all other ranges of motion being normal.  X-rays, and a neurological examination, were normal.  Although there was a diagnosis of lumbar strain, given the lack of findings, this was merely a re-expression of low back pain.  There is no objective low back disease.  The Veteran's two inservice episodes of low back discomfort were dispersed over a great period of time and there is no evidence of chronicity.  As there is no objective disease of the back, it is less likely as not that his current back condition is related to his inservice treatment for back injury and mechanical low back pain.  

A back questionnaire from a private physician, J.F., M.D., dated in May 2015, shows that Dr. F. states that he has been treating the Veteran for over 8 years, that the Veteran has flare-ups of back pain off and on due to chronic back strain, and that the Veteran's chronic back strain began while on active duty in 1989 and he continues to have flare-ups.  Dr. F. noted an inservice history of mechanical back pain in 1989, which was current and chronic, and indicated that, "it is as likely as not that the Veteran's low back condition/lumbar strain was caused by, aggravated, or arose during the Veteran's time in service with the military."  Dr. F. explained that the Veteran began having back pain in 1989, and that "he continued to have flare-ups of back pain off and on for the past 26 years."

The Board finds that the claim must be denied.  The Veteran was treated for back pain during service, in December 1989.  There was no indication of trauma.  The Veteran was not found to have a low back disorder upon examinations in 1993, 1998, and 2003, and in each case he denied a history of back symptoms.  He was again treated for low back pain in October 2004; the assessment was mechanical low back pain.  He indicated that he had a history of back symptoms in March 2007, however, there were no findings of a back disorder at that time.  There is no evidence of back pathology on X-ray or other testing during service.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  

Following service, there are a number of complaints of back pain dated as early as 2008.  However, VA does not generally grant service connection for symptoms such as pain, unless they are associated with chronic pathology, or diagnosed disability.  See generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  In this case, the November 2010 VA examination report reflects that the Veteran's X-rays, and a neurological examination, were considered normal.  The examiner noted that there was a previous diagnosis of lumbar strain in 2008 (QTC examination), however, he concluded that given the lack of findings, "this was merely a re-expression of low back pain."  He explained that there is no objective evidence of low back disease, that the Veteran's two inservice episodes of low back discomfort were dispersed over a great period of time, and that there is no evidence of chronicity.  As such, he stated that it is less likely as not that his current back condition is related to his inservice treatment for back injury and mechanical low back pain.  This opinion is considered highly probative, as it indicates that the examiner had reviewed the Veteran's claims file, and as it contains a sufficient explanation for its conclusion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, the Board points out that even if it were to accept a diagnosis of "back strain," see 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbar strain), as currently shown, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In reaching this decision, the Board has considered the May 2015 opinion from Dr. F.  However, this opinion is not shown to have been based on a review of the Veteran's entire claims file, and although he bases his conclusion on a continuity of symptoms following the Veteran's 1989 treatment, no such continuity of treatment is shown during service.  Rather, it appears that his back symptoms in 1989 were acute and transitory, as evidenced by the fact that there is no subsequent relevant treatment or diagnosis shown until 2004, a period of about 15 years.  In this regard, the Veteran's service treatment records show that following his 1989 treatment, he was not found to have a back in 1993, 1998, and in 2003, and that in each case, he denied having recurrent back pain.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Finally, while he was treated for back pain on one occasion in 2004, and he complained of recurrent back pain in 2007, there is no service medical evidence of back pathology, nor was any back pathology or disease found upon VA examination in November 2010.  Contrary to Dr. F.'s "continuity of symptoms" rationale (which in any event is not applicable, Walker), Dr. F.'s own treatment reports do not show ongoing treatment for low back symptoms.  Thus, Dr. F.'s rationale lacks sufficient probative value to warrant a grant of the claim.  Prejean; Neives-Rodriguez; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Simply stated, the most credible and probative medical evidence in this case provides highly probative evidence against the Veteran's claim.  Accordingly, the claim must be denied.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A low back disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that a low back disability is related to the Veteran's service.  The Board has determined that service connection is not warranted, and that claimed condition is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Id.  The Veteran's service treatment reports and post-service medical records have been discussed.  A low back disability is not shown to be related to service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in November 2008, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  The Veteran has been afforded two examinations.   An etiological opinion has been obtained.  

In May 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2015 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the etiology of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Service connection for a low back disability is denied.  


REMAND

With regard to the claims of entitlement to service connection for sleep apnea, and a prostate disability, and entitlement to a compensable rating for service-connected erectile dysfunction, in November 2014, the RO denied these claims.  In December 2014, the Veteran filed a timely notice of disagreement (NOD) as to these denials.  A statement of the case has not yet been issued as to these claims.  Because a timely NOD was filed to the November 2014 rating decision, the RO must now provide the Veteran with a statement of the case on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issues of entitlement to service connection for sleep apnea, and a prostate disability, and entitlement to a compensable rating for service-connected erectile dysfunction.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


